Case 2:20-cv-01370-DRH-ARL Document 14 Filed 01/22/21 Page 1 of 2 PageID #: 200




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


 DAVID WEXLER,

                                  Plaintiff,                    Docket No. 2:20-cv-1370-DRH-ARL

          - against -


 USIC LOCATING SERVICES, LLC

                                  Defendant.




                             [PROPOSED] DEFAULT JUDGMENT

        WHEREAS, this matter came before the Court on plaintiff David Wexler (“Plaintiff”)’s

 motion for entry of a default judgment against defendant USIC Locating Services LLC

 (“Defendant”) under Rule 55(b)(2) of the Federal Rules of Civil Procedure and Local Rule 55.2.

        WHEREAS, Plaintiff filed his application for entry of default judgment seeking

 $7,500.00 in statutory damages under 17 U.S.C. § 504(c); $5,000.00 in statutory damages under

 17 U.S.C. § 1202(b)(3); $315.00 in attorneys’ fees and $440.00 costs under 17 U.S.C. § 505; and

 for such further relief as this Court deems just and proper.

        WHEREAS, Defendant has not filed any opposition to Plaintiff’s application for default

 judgment. The Court scheduled a hearing for Plaintiff’s application on _________________,

 ________ and Defendant failed to appear.

        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Application for

 Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is
Case 2:20-cv-01370-DRH-ARL Document 14 Filed 01/22/21 Page 2 of 2 PageID #: 201




         FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

 exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

 copying of Plaintiff’s registered work; it is

         FURTHER ORDERED that Defendant shall pay $7,500.00 in statutory damages under

 17 U.S.C. § 504(c); it is

         FURTHER ORDERED that Defendant shall pay $5,000.00 in statutory damages under

 17 U.S.C. § 1203(c)(3)(B); it is

         FURTHER ORDERED that Defendant shall pay $315.00 in attorneys’ fees and $440.00

 in costs pursuant to 17 U.S.C. § 505; it is

         FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

 § 1961; it is

         FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

 this judgment; and it is

         FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

 remove it from the docket of the Court.

         This is a final appealable order. See FED. R. APP. P. 4(a).



 Dated: ___________________                                   SO ORDERED.



                                                              ______________________________
                                                              Denis R. Hurley (U.S.D.J.)
